Citation Nr: 9918133	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  95-34 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Alexandria, 
Louisiana


THE ISSUE

Entitlement to payment or reimbursement of the cost of 
unauthorized private physical therapy provided by Novacare 
Outpatient Rehabilitation between October 24, 1994 and June 
27, 1995.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from November 1942 to 
September 1943.  This 


matter came before the Board of Veterans' Appeals (Board) on 
appeal from an August 1995 decision of the Medical 
Administration Service (MAS) of the Alexandria, Louisiana, 
Department of Veterans Affairs Medical Center (VAMC) which 
denied the veteran's claim for payment or reimbursement of 
the cost of unauthorized private physical therapy provided by 
Novacare Outpatient Rehabilitation between October 24, 1994 
and June 27, 1995.  In September 1997, the Board remanded the 
veteran's claim to the MAS for additional action.  The 
veteran has been represented throughout this appeal by the 
American Legion.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  Service connection is currently in effect for arthritis 
of the lumbar spine.  

3.  The veteran was provided unauthorized physical therapy 
for his lumbar spine disability by Novacare Outpatient 
Rehabilitation between October 24, 1994 and June 27, 1995.  

4.  The veteran's physical therapy was not rendered in a 
medical emergency of such nature that delay would have been 
hazardous to life or health.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
entitlement to reimbursement or payment of the cost of 
unauthorized private physical therapy provided by Novacare 
Outpatient Rehabilitation between October 24, 1994 and June 
27, 1995.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the 
Department of Veterans Affairs (VA) has properly assisted him 
in the development of his claim.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a 
well-grounded claim for payment or reimbursement of medical 
expenses is one which is plausible, meritorious on its own, 
or capable of substantiation.  Parker v. Brown, 7 Vet. App. 
116, 119 (1994).  

When a veteran's claim is determined to be not well-grounded, 
the VA does not have a statutory duty to assist him in 
developing the facts pertinent to his claim.  However, the VA 
may be obligated under the provisions of 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise him of the evidence needed to 
complete his application.  This obligation is dependent upon 
the particular facts of the claim and the extent to which the 
Secretary of the VA has advised the veteran of the evidence 
necessary to support a claim for VA benefits.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The veteran has not alleged 
that there are additional relevant records which may be 
incorporated into the record.  He is fully aware of the 
reasons for the denials and the deficiencies in the record.  

The veteran asserts that payment or reimbursement of the cost 
of private physical therapy provided by Novacare Outpatient 
Rehabilitation between October 24, 1994 and June 27, 1995 is 
warranted as the treatment had been authorized by the MAS.  
Generally, when VA facilities are not capable of furnishing 
economical hospital care or medical services because of 
geographical inaccessibility or are not capable of furnishing 
the care or services required, the Secretary may contract 
with non-VA facilities in order to furnish hospital care or 
medical services to a veteran for the treatment of a 
service-connected disability.  38 U.S.C.A. § 1703(a) (West 
1991).  The provisions of 38 C.F.R.§ 17.52(a) (1998) clarify, 
in pertinent part, that: 

  (a)  When VA facilities or other 
government facilities are not capable of 
furnishing economical hospital care or 
medical services because of geographic 
inaccessibility or are not capable of 
furnishing care or services required, VA 
may contract with non-VA facilities for 
care in accordance with the provisions of 
this section.  When demand is only for 
infrequent use, individual authorizations 
may be used.  Care in public or private 
facilities, however, subject to the 
provisions of § 17.53 through f, will 
only be authorized, whether under a 
contract or an individual authorization, 
for 
  (1) Hospital care or medical services 
to a veteran for the treatment of --
  (i)  A service-connected disability; or 
  (ii) A disability for which a veteran 
was discharged or released from the 
active military, naval, or air service or 
(iii) A disability of a veteran who has a 
total disability permanent in nature from 
a service-connected disability, or 
(iv) For a disability associated with and 
held to be aggravating a service-
connected disability, or 
(v) For any disability of a veteran 
participating in a rehabilitation program 
under 38 U.S.C. ch. 31 and when there is 
a need for hospital care or medical 
services for any of the reasons 
enumerated in § 17.48(j).  

In reviewing the record, the Board observes that service 
connection is in effect for osteoarthritis of the lumbosacral 
spine.  In June 1993, the MAS authorized fee-basis physical 
therapy for a period of six months commencing June 28, 1993.  
In December 1993, the MAS authorized continued fee-basis 
physical therapy for a period of six months commencing 
December 28, 1993.  

In June 1995, the Novacare Outpatient Rehabilitation sough 
payment of $2965.80 for physical therapy provided to the 
veteran between October 24, 1994 and June 27, 1995.  A July 
1995 notation in the MAS file conveys that the veteran's 
authorization for fee-basis physical therapy had expired and 
not been renewed.  The MAS indicated that "pre-approval is 
required" and "for such a long time, we need our 
rehab[ilitation] M.D. to evaluate."  

In his August 1995 notice of disagreement, the veteran stated 
that the issue of authorization for his fee-basis physical 
therapy arose every six months.  He advanced that "I was 
told that this was taken care of" and "now payments will 
not be made."  

In his April 1997 written presentation, the national 
accredited representative advanced that the MAS had 
authorized the veteran's fee-basis physical therapy for the 
periods between June 28 and December 28, 1993 and between 
December 28, 1993 and June 28, 1994.  He stated the veteran 
had sought VA authorization of fee-basis physical therapy for 
the claimed period and the Acadia Parish, Louisiana, 
veterans' counselor assured him that such authorization would 
be approved.  In his July 1998 written presentation, the 
national accredited representative asserts that the veteran 
was permanently and totally disabled; required ongoing 
physical therapy; and was authorized for fee-basis physical 
therapy after June 27, 1995.  In light of these facts, the 
national accredited representative advances that payment or 
reimbursement of the cost of the veteran's private physical 
therapy between October 24, 1994 and June 27, 1995 is 
warranted.  

In his January 1996 substantive appeal, the veteran advanced 
that: (1) he did submit a request for authorization for 
physical therapy with a Dr. Angle in July 1994 and September 
1994; (2) his Acadia Parish, Louisiana, veterans' counselor 
apparently made calls on his behalf in July, August, and 
September 1994; and (3) he was assured that authorization of 
the physical therapy would be approved.  

While the veteran asserts that he sought authorization for 
the cited private physical therapy from the MAS in July and 
September 1994 and his requests were followed up by his 
Acadia Parish, Louisiana, veterans' counselor, the record is 
devoid of any documentation reflecting such action.  The 
national accredited representative has advanced that the 
veteran was "assured" by his state veterans' counselor that 
the required authorization would be secured.  To the extent 
that the national accredited representative is contending 
that the veteran was prevented from obtaining authorization 
for his private physical therapy by the apparently improper 
assurances of the veterans' counselor, the Board observes 
that state rather than VA personnel allegedly provided the 
incorrect information.  The duty to obtain the appropriate 
authorization rests with the veteran.  Therefore, the Board 
concludes that the veteran's private physical therapy 
provided by Novacare Outpatient Rehabilitation between 
October 24, 1994 and June 27, 1994 was not authorized.  

As the veteran's physical therapy was not authorized by the 
MAS prior to its performance, it is now necessary to 
determine whether the veteran is entitled to payment or 
reimbursement of the cost of the unauthorized private 
physical therapy.  The provisions of 38 U.S.C.A. § 1728(a) 
(West 1991) and 38 C.F.R. § 17.120 (1998) direct that the VA 
may reimburse veterans for unauthorized medical expenses 
incurred in non-VA facilities where (1) such care or services 
were rendered in a medical emergency of such nature that 
delay would have been hazardous to life or health; (2) such 
care or services were rendered to a veteran in need thereof 
either for (a) an adjudicated service-connected disability, 
(b) a nonservice-connected disability associated with and 
held to be aggravating a service-connected disability, (c) 
any disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability, or (d) any illness, injury, or dental condition 
in the case of a veteran who is participating in a vocational 
rehabilitation program and is determined to need treatment in 
order to continue the training; and (3) VA or other Federal 
facilities were not feasibly available and an attempt to use 
them beforehand would not have been reasonable, sound, wise, 
or practical.  All three statutory requirements must be met 
before reimbursement may be authorized.  Cotton v. Brown, 7 
Vet App. 325, 327 (1995).   

A June 1995 evaluation from Novacare Outpatient 
Rehabilitation states that the veteran's physical therapy was 
necessary to maintain his mobility and independence in 
performing his activities of daily living.  Clearly, the 
veteran's physical therapy was not rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health.  Therefore, the veteran cannot fulfill the 
requirements under 38 U.S.C.A. § 1728(a) (West 1991) and 38 
C.F.R. § 17.120 (1998) for the payment or reimbursement of 
unauthorized private physical therapy.  

The veteran's private physical therapy was neither authorized 
nor provided under circumstances permitting reimbursement or 
payment of unauthorized medical expenses.  Given these 
findings, the Board concludes that the veteran's claim is not 
well-grounded.  Accordingly, the instant claim is denied.  38 
U.S.C.A. § 5107 (West 1991).  

The Board acknowledges that it has decided the current appeal 
on a different basis than did the MAS.  When the Board 
addresses in a decision a question that has not been 
addressed by the MAS, it must be considered whether the 
veteran has been given adequate notice and opportunity to 
respond and, if not, whether he will be prejudiced thereby.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board 
concludes that he has not been prejudiced by the decision 
herein.  The veteran was denied by the MAS.  The Board 
considered the same law and regulations.  The Board merely 
finds that the veteran did not meet the initial threshold 
evidentiary requirements for a well-grounded claim.  The 
result is the same.  See Meyer v. Brown, 9 Vet. App. 425, 431 
(1996).  


ORDER

Reimbursement or payment of the cost of unauthorized private 
physical therapy provided by Novacare Outpatient 
Rehabilitation between October 24, 1994 and June 27, 1995 is 
denied.  



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

 

